201 Mich. App. 463 (1993)
507 N.W.2d 3
PEOPLE
v.
McCULLUM
Docket No. 154845.
Michigan Court of Appeals.
Submitted August 11, 1993, at Lansing.
Decided September 8, 1993, at 9:05 A.M.
Frank J. Kelley, Attorney General, Thomas L. Casey, Solicitor General, Richard Thompson, Prosecuting Attorney, Michael J. Modelski, Chief, Appellate Division, and Janice A. Kabodian, Assistant Prosecuting Attorney, for the people.
Gail Carr-Williams, for the defendant on appeal.
Before: HOOD, P.J., and CAVANAGH and R.J. TAYLOR,[*] JJ.
PER CURIAM.
Defendant was charged with being a prisoner in possession of a controlled substance, MCL 800.281(4); MSA 28.1621(4), and being an habitual offender, third offense, MCL 769.11; MSA 28.1083. The trial court dismissed the charges, finding a violation of the 180-day rule. MCL 780.131; MSA 28.969(1). The people appeal as of right. We reverse.
At the time of the alleged offense, defendant was a prisoner incarcerated at the Pontiac Correctional Facility. On July 19, 1991, he signed in from either a work release or a social leave and was asked to submit to a random body search. He then threw a balled-up piece of toilet paper that he was holding in his hand behind a book cabinet. It was retrieved and confiscated and determined to contain 0.29 grams of rock cocaine. A warrant was *465 issued on September 23, 1991, and a preliminary examination was held on October 22, 1991. On June 2, 1992, defendant moved to dismiss the case, alleging violation of the 180-day rule. The trial court agreed with defendant and dismissed the case.
Pursuant to MCL 780.131(2)(a); MSA 28.969(1)(2) (a), the 180-day rule does not apply to a charge of a criminal offense committed by an inmate of a state correctional facility while incarcerated in the correctional facility. The trial court here determined that a community corrections center is not a state correctional facility within the meaning of the foregoing statute. We disagree.
It is undisputed that the subject facility in this case is a correctional facility under the control of the Department of Corrections. Pursuant to the plain language of the statute, therefore, it is a state correctional facility.
Moreover, the purpose of the 180-day rule is to give an inmate the opportunity to have his sentences run concurrently; the purpose does not apply in a case where a mandatory consecutive sentence is required upon conviction. People v Smith, 438 Mich. 715, 718; 475 NW2d 333 (1991). The consecutive sentencing statute, MCL 768.7a; MSA 28.1030(1), is applicable to a crime committed at a community corrections center. People v Sanders, 130 Mich. App. 246, 250-251; 343 NW2d 513 (1983); People v Lakin, 118 Mich. App. 471, 474; 325 NW2d 460 (1982). Here, defendant would be subject to consecutive sentencing if convicted.
Thus, both the plain language and the purpose of MCL 780.131(2)(a); MSA 28.969(1)(2)(a) lead to the conclusion that a community corrections center that is under the control of the Department of Corrections is a state correctional facility within the meaning of the statute. The trial court's reliance *466 on MCL 791.265a(6)(c); MSA 28.2325(1)(6)(c) is misplaced because the definition of state correctional facility contained in that statute is expressly limited to that section and is not applicable to this case.
Accordingly, because defendant was charged with a criminal offense committed while he was an inmate of a state correctional facility, the 180-day rule does not apply and dismissal was improper.
Reversed and remanded for further proceedings. We do not retain jurisdiction.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.